02-13-004-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-13-00004-CV 
 
 



Bobby Boyd and Cynthia Boyd


 


APPELLANTS




V.




Deutsche Bank National Trust Company, as Trustee of
  Indymac Indx Mortgage Loan Trust 2005-AR18


 


APPELLEE 



 
------------
 
FROM County
Court at Law No. 1 OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered appellants' “Motion To Dismiss With
Prejudice.”  It is the court’s opinion that the motion should be granted;
therefore, we dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1),
43.2(f).
          Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.  See Tex. R. App. P. 42.1(d).
 
                                                                             PER
CURIAM
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.   
 
DELIVERED:
 March 21, 2013 




 




[1]See Tex. R. App. P. 47.4.